DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE and the amendment filed on April 11, 2022 have been entered.  The claims pending in this application are claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, 32-41, and 43-47.  Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on April 11, 2022. Claims 1-3, 7, 13, 14, 17-20, 22, 23, 26-30, 32-41, and 43-47 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “identifying a compartment of origin of a target mRNA, a target polypeptide, or both” in the preamble should be “identifying a specific compartment from individual compartments”; (2) “identifying the individual compartment of origin of the target mRNA and the target polypeptide” in the identifying step should be “identifying the specific compartment from individual compartments”; and (3) “sequencing of the origin specific barcode sequences” in the identifying step should be “sequencing the origin specific barcode sequence”. 
Claim 20 is objected to because of the following informality: “the target polypeptide capture molecule  is an antibody configured to specifically bind a post-translationally modified target polypeptide, and optionally wherein the target mRNA encodes the post-translationally modified target polypeptide” should be “the target polypeptide capture molecule is an antibody specifically binding to the target polypeptide having post-translationally modifications, and optionally wherein the target mRNA encodes the target polypeptide”. 
Claim 43 is objected to because of the following informality: “each subsample” should be “each of the subsamples”. 
Claim 44 is objected to because of the following informality: “quantifying” should be “quantifying the origin specific barcode associated with the labeled target mRNA or/and the origin specific barcode associated with the labeled target polynucleotide”. 
Claim 45 is objected to because of the following informality: “or both” in the last line should be deleted. 
Claim 47 is objected to because of the following informality: this claim should be deleted since claim 46 appears to have all limitations of claim 47. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that this rejection is different from the rejection under 35 U.S.C. 112(a) mailed on January 11, 2022. 
Claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, 32-41, and 43-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying a target mRNA and a target polypeptide in the same subsample by sequencing the origin specific barcode sequence, does not reasonably provide enablement for identifying a specific compartment from individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, 32-41, and 43-47. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method of identifying a compartment of origin of a target mRNA, a target polypeptide or both. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, 32-41, and 43-47 encompass a method of identifying a compartment of origin of a target mRNA, a target polypeptide or both, comprising: segregating a sample, or a portion thereof, into individual compartments to generate subsamples, the sample comprising a cell, a population of cells, or an acellular system, wherein the individual compartments further comprise: a first oligonucleotide comprising an origin specific barcode sequence and a target mRNA binding sequence; a second oligonucleotide comprising an origin specific barcode sequence and a target polypeptide capture molecule; and wherein the origin specific barcode sequence of the first oligonucleotide and the origin specific barcode sequence of the second oligonucleotide are the same in each of the compartments but differ between the individual compartments; labeling the target mRNA and the polypeptide in the subsamples by binding of the first oligonucleotide to the target mRNA and binding of the second oligonucleotide to the target polypeptide, wherein the subsamples comprising the cell or the population of cells are lysed within the individual compartments prior to the labeling step; generating a cDNA product in each of the individual compartments from all or a portion of the labeled target mRNA by introducing reagents into each of the individual compartments such that the origin specific barcode is incorporated into the cDNA product; pooling and amplifying the cDNA product of each of the individual compartments to generate amplicons comprising the origin specific barcode; isolating the labeled target polypeptide labeled in the labeling step and cleaving the origin specific barcode from the labeled target polypeptide; and identifying an
individual compartment of origin of the target mRNA and the target polypeptide and optionally quantifying the origin specific barcodes by sequencing of the origin specific barcode sequences whereby the target mRNA and target polypeptide associated with the same origin specific barcode are identified as originating from the same individual compartment.

Working Examples 
The specification provides working examples (see pages 82-106) for: (1) Compartment-Specific Labeling of Target Molecules; (2) Phenotype and Sequence Recovery of Antibody-Secreting Cells; (3) Cytometry by Sequencing; (4) Protein Phosphorylation Assay; (5) Alternate Protein Phosphorylation Assay; (6) Alternate Protein Phosphorylation Assay; (7) Antibody Repertoire Sequencing at Single-Cell Level; and (8) Simultaneous Single-Cell Phenotype and Transcriptional Levels Recovery: CytoSeq & RNAseq on B-Cells and T-Cells. However, the specification provides no working example for identifying a specific compartment from individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, 32-41, and 43-47.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 82-106) for: (1) Compartment-Specific Labeling of Target Molecules; (2) Phenotype and Sequence Recovery of Antibody-Secreting Cells; (3) Cytometry by Sequencing; (4) Protein Phosphorylation Assay; (5) Alternate Protein Phosphorylation Assay; (6) Alternate Protein Phosphorylation Assay; (7) Antibody Repertoire Sequencing at Single-Cell Level; and (8) Simultaneous Single-Cell Phenotype and Transcriptional Levels Recovery: CytoSeq & RNAseq on B-Cells and T-Cells, the specification provides no working example for identifying a specific compartment from individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, 32-41, and 43-47. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to identify a specific compartment from individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, 32-41, and 43-47.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a specific compartment can be identified from individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, 32-41, and 43-47.
First, the specification shows that “[F]IG. 5 is a schematic showing an exemplary analysis of affinity of labeled antibodies. After breakage of the emulsion, the labeled antibodies can be exposed to bulk antigen and captured, for example, on a column. Origin-specific barcodes can then be cleaved from the captured antibodies and sequenced. The origin-specific barcodes labeling unbound antibodies can be cleaved and sequenced separately. Sequencing and quantitative determination of the abundance of antibodies that remain bound versus unbound antibodies can be used to normalize concentration” and “[A] nucleic acid barcode can be sequenced, for example, after cleavage, to determine the presence, quantity, or other feature of the target molecule. In certain embodiments, a nucleic acid barcode can be further attached to a further nucleic acid barcode. For example, a nucleic acid barcode can be cleaved from a binding moiety after the binding moiety binds to a target molecule or a tag (for example, an encoded peptide tag cleaved from a target molecule), and then the nucleic acid barcode can be ligated to an origin-specific barcode. The resultant nucleic acid barcode concatemer can be pooled with other such concatemers and sequenced. The sequencing reads can be used to identify which target molecules were originally present in which compartment. (see paragraphs [0017] and [0132] of US 2018/0112212 A1, which is US publication of this instant case). Although claim 1 requires isolating the labeled target polypeptide labeled in the labeling step, cleaving the origin specific barcode from the labeled target polypeptide, and identifying an individual compartment of origin of the target mRNA and the target polypeptide and optionally quantifying the origin specific barcodes by sequencing of the origin specific barcode sequences, after said cleaving the origin specific barcode from the labeled target polypeptide, it is unpredictable how the target polypeptide in a specific compartment of the individual compartments can be identified without identifying the origin specific barcode attached to the target polypeptide or sequencing the origin specific barcode cleaved from the labeled target polypeptide such that a specific compartment cannot be identified from individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, 32-41, and 43-47. Furthermore, since sequencing the origin specific barcode sequence only can provide a sequence information of the origin specific barcode sequence and cannot provide an amount of the origin specific barcode sequence in the target mRNA or the target polynucleotide, without determining the amounts/amount of the origin specific barcode sequence in the target mRNA and/or the target polynucleotide, it is unpredictable how the origin specific barcodes can be quantified by only sequencing the origin specific barcode sequence as recited in claim 1 and how the origin specific barcode associated with the labeled target mRNA, the origin specific barcode associated with the labeled target polynucleotide, or both the origin specific barcode associated with the labeled target mRNA and the origin specific barcode associated with the labeled target can be quantified by only sequencing the origin specific barcode associated with the labeled target mRNA or/and the origin specific barcode associated with the labeled target as recited in claim 44. 
Second, since sequencing at least the unique molecular identifier unique to the target mRNA and sequencing at least the unique molecular identifier unique to the target polypeptide only provide sequence information of the unique molecular identifier unique to the target mRNA and the unique molecular identifier unique to the target polypeptide and cannot provide an amount of the unique molecular identifier unique to the target mRNA or the unique molecular identifier unique to the target polypeptide, without determining the amounts/amount of the unique molecular identifier unique to the target mRNA and/or the unique molecular identifier unique to the target polypeptide, it is unpredictable how expression of the labeled target mRNA can be quantified by only sequencing at least the unique molecular identifier unique to the target mRNA or/and how target polypeptide expression of the labeled target polypeptide can be quantified by only sequencing at least the unique molecular identifier unique to the target polypeptide as recited in claim 46.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a specific compartment can be identified from individual compartments using the methods recited in claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, 32-41, and 43-47.
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written. 

Response to Arguments
10.	Applicant’s arguments with respect to claims 1-3, 7, 9, 13, 14, 16-20, 22, 23, 26-30, and 32-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	 No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile
transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such
papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-
8300.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The
examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 10, 2022